Citation Nr: 9923261	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  93-24 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision by the RO.

This case was previously before the Board in November 1995 
and October 1998, and was on both occasions remanded to the 
RO for further development.  The case was most recently 
returned to the Board in March 1999.

In a March 1999 informal brief, the veteran's representative 
raised the issue of the veteran's entitlement to service 
connection for a substance abuse disorder secondary to PTSD, 
for purposes of receiving VA medical care.  See, e.g., Barela 
v. West, 11 Vet. App. 280, 283 (1998) (although the law 
prohibits payment of VA compensation for disability due to 
alcohol or drug abuse, it does not bar an award of service 
connection for such disability, on a secondary basis, for 
purposes of entitlement to certain VA benefits other than 
compensation); VAOPGCPREC 2-98 (Feb. 10, 1998) (same).  In 
this regard, the Board notes that service connection for a 
substance abuse disorder secondary to PTSD was previously 
denied by the RO in March 1996.  The veteran and his 
representative were notified of the RO's determination, but 
did not initiate an appeal within one year.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302(a).  
Consequently, that decision became final.  38 U.S.C.A. 
§ 7108; 38 C.F.R. § 20.1103.  As a result, the question must 
now be addressed whether new and material evidence has been 
received to reopen that previously adjudicated claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Because the RO has 
not yet taken adjudicatory action on the claim to reopen, it 
is referred to the RO for appropriate action.

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in March 1993, the veteran checked a box indicating that he 
wished to have a hearing at a local VA office before a member 
of the Board.  Subsequently, however, in August 1993, he 
asked that his request for hearing be canceled.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The impairment occasioned by the veteran's PTSD is no 
greater now than it was in 1992.

3.  It is not possible to separate the impairment caused by 
PTSD in 1992 from the impairment then caused by other known 
and documented clinical concerns.

4.  The available medical evidence from 1991 and 1992 shows 
that the veteran's known and documented clinical concerns 
were manifested by mild memory impairment, mood shifts, 
irritability, a moderate level of depression, a moderate to 
high level of chronic anxiety, dysphoria, intrusive thoughts, 
survivor guilt, minimal to good eye contact, a sometimes 
constricted and euthymic affect, insight which was 
superficial to good, judgment which was fair to good, 
defensiveness in response to negative connotations, and 
interpersonal problems.  The records also show that the 
veteran complained of manifestations such as poor 
concentration, nightmares, flashbacks, loss of interest in 
recreational activities, social withdrawal, difficulty with 
authority figures, paranoia, and an aversion to crowds, 
noise, and war movies.  He was able to interact appropriately 
with care providers, to participate in corrective therapy, to 
occasionally dine in restaurants, to eat in the main dining 
room of a VA facility, and to interact with others for 
purposes of obtaining drugs and alcohol.  He was oriented, 
his thought processes were normal with no loosening of 
associations or confusion, his speech was coherent and 
rational, and he was noted to be cooperative, pleasant, 
friendly, verbal, and articulate on examination.  No evidence 
of hallucinations, delusions, or active suicidal or homicidal 
ideation was elicited on examination, and the records do not 
suggest that he was unable to perform activities of daily 
living.  His psychiatric conditions were said to result in 
severe impairment of social and vocational adaptability, but 
the medical evidence does not affirmatively establish that 
the veteran was demonstrably unable to obtain or retain 
employment as a result of psychiatric symptomatology.

5.  Currently the veteran resides in a nursing home and has 
been found to be incompetent for VA purposes; both are 
attributable in large part to alcoholic dementia, a 
nonservice-connected disability.


CONCLUSIONS OF LAW

1.  The veteran is entitled to a 70 percent rating for PTSD, 
but no more, under the law as it existed prior to November 7, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.132 (Diagnostic Code 9411) (1996).

2.  The veteran is entitled to no more than a 70 percent 
rating for PTSD under the law as it presently exists.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130 (Diagnostic Code 
9411) (1998); Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) shows that he served on 
active duty from August 1967 to June 1970, and that he served 
in Vietnam from May 1968 to June 1969.  The record further 
reflects that he received the Vietnam Service Medal, Vietnam 
Campaign Medal, National Defense Service Medal, Combat 
Infantryman Badge, and Sharpshooter Badge (rifle).

The report of the veteran's service enlistment examination, 
dated in July 1967, shows that he was found to be within 
normal limits for psychiatric parameters.  His service 
medical records are negative for any findings or diagnoses 
pertaining to psychiatric disability, and the report of his 
separation examination, dated in May 1970, likewise reflects 
a finding of normal psychiatric condition.

In July and August 1975, the veteran was hospitalized at a VA 
facility for treatment of drug abuse, including heroin, 
codeine, and Stelazine.  Following treatment, it was noted 
that he was competent for VA pay purposes and able to resume 
pre-hospital activities.

In October 1975, the RO received from the veteran a VA Form 
21-686c (Declaration of Marital Status).  He indicated on the 
form that he had separated from his wife because of 
"incompatibility".

In May and June 1980, the veteran was hospitalized at a VA 
facility for treatment of alcohol and drug abuse.  He 
reported that he had begun drinking at age 15, that he had 
consumed 15 to 17 drinks per month since age 27, and that he 
had had a "problem" for four months.  It was also noted 
that he had used cocaine, Valium, marijuana, and Demerol.  He 
admitted to blackouts and "shakes."  He also reported night 
sweats, memory change, trouble with decisions, sleep 
disturbance, thoughts of suicide without plans, difficulty 
with work, fatigue, loss of appetite, trouble with his sex 
life, social withdrawal, anxiety, and depression.  On 
physical examination, his mental status was noted to be 
clear.  Following an initial course of treatment, he was 
discharged from the hospital irregular AWOL (absent without 
leave).  The final diagnoses were alcohol and drug abuse.

In October and November 1983, the veteran was again 
hospitalized at a VA facility for detoxification.  It was 
noted that he had been drinking for 15 years, and had had a 
problem for eight.  He admitted to a history of 
hallucinations, blackouts, shakes, and night sweats.  He also 
reported seizures on withdrawal, memory change, trouble with 
decisions, sleep disturbance, difficulty with work, fatigue, 
loss of appetite, social withdrawal, anxiety, and depression.  
On physical examination, he was noted to be alert, oriented, 
competent, and employable.  A drug screen was positive for 
marijuana, Darvon, and Benzodiazepines.  Breath analyzer on 
admission was 0.20.  Following treatment, it was noted that 
he was not psychotic and did not require nursing home care.  
The diagnoses were alcoholism, continuous; and drug 
addiction.

In December 1983, the RO received from the veteran an 
application for vocational rehabilitation.  He indicated on 
the application that he suffered from an emotional 
disability.  An attached memorandum from a VA counseling 
psychologist, dated in November 1983, indicates that the 
veteran had recently been hospitalized.

A VA clinical record, dated in June 1986, shows that the 
veteran reported to the Rehabilitation Medical Service (RMS) 
for information pertaining to vocational rehabilitation.  He 
reported that he had had difficulty getting work because of a 
felony conviction.  It was noted that he had been admitted to 
a VA facility for alcohol and drug rehabilitation for 
approximately six weeks.  The RMS case manager's assessment 
was that the veteran appeared to be potentially employable 
physically, but that his "emotional" problems, and problems 
with drugs and alcohol, would most likely require additional 
treatment before he could reenter the job market.

In December 1986, the veteran filed an informal claim for 
service connection for PTSD.  He also indicated that he had a 
seizure disorder.

A VA Medical Record Report, dated in January 1987, shows that 
the veteran was hospitalized in an alcohol treatment unit 
(ATU) for approximately one month, from December 1986 to 
January 1987, for detoxification and drug and alcohol 
counseling.  The report shows that the veteran admitted to a 
16-year history of alcohol use, and to having had a problem 
for the past three years.  He also admitted to using cocaine 
twice over the past six months, and stated that he had used 
marijuana intermittently.  He admitted to shakes, one 
blackout, hallucinations during his last bout with cocaine, 
and one withdrawal seizure during his detoxification stay.  
On physical examination, he was tremulous.  The pertinent 
diagnoses at discharge were alcohol rehabilitation for 
alcohol dependence, continuous; and cocaine dependence, in 
remission.

In April 1987, the veteran filed a formal claim for service 
connection for malaria and a back and leg condition.  In an 
attached statement, he asserted, among other things, that he 
had been treated in service for seizures, depression, stress, 
and PTSD.  He also indicated that he had been treated for 
depression, stress, and PTSD at the Arkansas State Mental 
Institution in 1974, and that he had received VA treatment 
for chemical addiction, depression, and PTSD since 1976.

A VA examination report, dated in July 1987, shows that the 
veteran reported that he had used heroin for ten years, from 
age 18 to 27, and that he had also abused amphetamines, 
cocaine, and marijuana.  He further indicated that he had 
begun abusing alcohol at age 28 or 29.  He provided many 
other details about his history, including details pertaining 
to a career in professional basketball after service and a 
felony conviction for attempted murder in 1977.  He stated 
that he had successfully avoided the draft on one occasion by 
paying an unscrupulous physician to place a cast on his arm, 
that he had later served two tours in Vietnam totaling 16 
months in length, and that he had received a Purple Heart 
Medal as a result of a shrapnel injury to his left leg.  When 
he recounted what he described as his worst experience in 
Vietnam-killing two snakes that crawled into a foxhole with 
him-it was noted that he did so while laughing and joking.  
In assessing the veteran's statements, the examining 
physician noted several inconsistencies and concluded that 
"much of the history provided by the veteran . . . is 
generally completely beyond belief."  On mental status 
examination, the physician noted that, [e]xcept for his 
conflictual history, the veteran's mental status . . . was 
entirely within normal limits."  The final diagnoses were 
antisocial personality disorder; heroin and amphetamine abuse 
and dependence, nine years continuously through 1975, present 
course uncertain; alcohol abuse and dependence, 11 years 
continuously since 1976; and mixed substance abuse (including 
at least cocaine and marijuana), nine years continuously 
through 1975, present course uncertain.  It was specifically 
noted that PTSD was not found.

In January 1988, the RO received from the veteran a VA Form 
21-686c.  He indicated on the form that he was divorced.

A VA Medical Record Report shows that the veteran was 
hospitalized at a VA facility from January to March 1988.  He 
reported having had a problem with drinking for at least 10 
years, and indicated that he had been drinking one to two 
pints of liquor per day in recent months.  It was noted that 
five days prior to admission he had had two seizures and 
alcohol hallucinosis while hospitalized for physical 
problems.  It was also noted that he had had a significant 
history of marijuana and cocaine use.  During his stay, the 
veteran reported a history of nightmares related to his 
combat experiences in Vietnam, associated with anxiety during 
the day and a decrease in impulse control.  He also reported 
difficulty dealing with authority figures, difficulty 
maintaining employment, and social withdrawal.  On mental 
status examination, he was alert, cooperative, and fully 
oriented.  Intellectual functioning was generally intact, 
although he had problems with mathematics.  Affective range 
was within normal limits.  A level of generalized anxiety was 
present, and increased when discussing combat experiences in 
Vietnam.  Mood was euthymic and no suicidal ideation was 
present.  The final pertinent diagnoses were PTSD, improved; 
mixed chemical dependency, improved; and seizure disorder, 
controlled with Dilantin, no seizures noted while 
hospitalized.  He was discharged to a domiciliary unit.

A subsequent VA Medical Record Report shows that the veteran 
was in a domiciliary from March to September 1988.  At the 
time of admission, it was noted that he had been laid off his 
job for seven months, and that he had not been able to find 
further employment.  It was also noted that he had been 
"dry" for two months, and that he had had a history of 
seizure disorder since age five.  During the course of 
treatment, it was difficult to maintain therapeutic levels of 
Dilantin because he would not take his medication on a 
regular basis.  He began having increased symptoms of 
disorientation, confusion, and loss of memory, but an 
electroencephalogram was normal.  At the time of his 
discharge, it was noted that he had adjusted well to the 
program, that he had been compliant with the treatment plan, 
that he had regularly attended ATU outpatient meetings, and 
that random alcohol and drug screenings had been negative 
throughout his stay.  The pertinent primary diagnoses at 
discharge were PTSD, mixed chemical dependency, and seizure 
disorder.

A VA psychiatric examination report, dated in June 1988, 
shows that the veteran complained of seizures, depression, 
headaches, recurrent nightmares, and visual hallucinations.  
He reported that he had been in frequent firefights in 
Vietnam, that he had hauled dead bodies and live wounded 
soldiers, that he had sustained a shrapnel wound to his left 
leg, that he had hurt his back, and that a close friend of 
his had been shot and killed in service.  He reported that 
alcohol had been a big problem for him, and said that he had 
been introduced to it during service.  He also indicated that 
he had been on marijuana, cocaine, heroin, cocaine, and some 
prescription drugs.  He said that he did not like crowds, 
that he often went to the woods to get comfortable, and that 
he had a fear of the darkness.  He indicated that his 
seizures had begun in service, but also recalled that he had 
had a blow to the head prior to service.  On mental status 
examination, he was relaxed, alert, spontaneous, and quite 
cooperative.  He was appropriately dressed, his face had fair 
expression, and thought processes were normal.  He was 
abstract on proverbs, but applied it to himself, and was well 
oriented to time, place, and person.  There were no delusions 
or hallucinations, and no schizophrenic trends were found.  
Insight and judgment were fair.  It was noted that he had 
thought about suicide, but never tried it, and that he had 
had some homicidal feelings.  The final diagnoses were PTSD, 
chronic, delayed; history of seizure disorder, controlled 
with medication; and history of mixed substance abuse.  The 
examiner indicated that the veteran was competent for VA pay 
purposes, that he was not presently in need of psychiatric 
hospitalization, and that he should continue in the 
domiciliary.

A VA Medical Record Report shows that the veteran was 
hospitalized in July 1988 for treatment of a left wrist 
disorder.  It was noted that the veteran had had a history of 
anxiety disorder and seizure disorder.

A subsequent VA Medical Record Report shows that the veteran 
was hospitalized in November and December 1988 for 
detoxification and alcohol and drug counseling.  It was noted 
that he had been sober until October 15, when he began 
drinking two pints of whiskey daily.  He admitted to 
seizures, delirium tremens, hallucinations, blackouts, and 
shakes.  He gave a history of drinking for 20 years, and 
using drugs other than alcohol for 22 years, and indicated 
that alcohol and other drugs had been a problem causing lost 
jobs and lost time at work.  He also reported a history of 
arrest for drug possession.  It was noted that he had been 
divorced previously, and that he had had arguments with his 
present wife.  The primary diagnosis at discharge was alcohol 
withdrawal.  Listed comorbidities and complications included 
alcohol dependence, continuous; cocaine withdrawal; cocaine 
addiction; marijuana and codeine abuse; PTSD; seizure 
disorder; and depression.

The veteran was again hospitalized at a VA facility in 
December 1988 and January 1989.  He complained of anxiety, 
depression, mood swings, decreased impulse control without 
aggressive behavior, intrusive thoughts of traumatic combat 
experiences, flashbacks, sleep pattern disturbances, 
nightmares, unresolved guilt, difficulty with interpersonal 
relationships, vocational maladjustment, social isolation, 
emotional numbing, and diminished daily coping skills.  He 
indicated that these symptoms had been present to varying 
degrees since Vietnam, that they had improved after his first 
PTSD program admission, but that they had since increased in 
severity again due, in part, to his being laid off from work.  
On mental status examination, he was alert, cooperative, and 
fully oriented.  He was dressed appropriately, well groomed, 
and appeared to be his stated age.  He was able to maintain 
adequate eye contact, made an effort to answer all questions, 
and offered material spontaneously.  Positive findings 
included anxiety, startle response, depression, masked anger, 
widened affective range, emotional lability, diminished 
impulse control, obsessional thinking, blocking, denial, 
rationalization, repression, partial dissociation, and 
emotional numbing.  There was no suicidal or homicidal 
ideation, but a long history of mood swings was noted.  
Random urine screenings during his stay were negative for 
nonprescription medications or illicit chemicals.  At the 
time of discharge, it was concluded that he had achieved 
significant improvement in his condition, and that he was 
competent for VA pay purposes.  The primary diagnosis at 
discharge was PTSD, with listed comorbidities and 
complications of dysthymia; history of cocaine abuse, in 
remission; and rule out cyclothymia.

VA outpatient treatment records, dated from January to March 
1989, indicate that the veteran was doing well with 
treatment.  On interview assessment in January 1989, it was 
noted that he was appropriately dressed and groomed, and that 
he exhibited a normal range of affect which was appropriate 
to thought content.  It was also noted that he had had a long 
history of substance abuse and employment problems, that he 
needed to work on a lifestyle free of substance abuse, and 
that he needed assistance in structuring his time and in 
"work hardening."  In February 1989, it was noted that 
"good potential was shown for employment."

A VA Medical Record Report shows that the veteran was 
hospitalized in April and May 1989.  He complained of fever, 
chills, seizures, vomiting for three weeks, and frequent 
falls.  He also gave a history of drinking and admitted to 
all withdrawal states.  He said that he occasionally got 
confused, but that he felt he "cleared" more each day he 
was off drugs and alcohol.  Physical examination revealed 
that he was lethargic, confused, and disoriented.  It was 
noted that he was unable to recall recent and remote events, 
and that he frequently covered up with confabulation.  He was 
worked up thoroughly for causes of dementia.  Psychiatric 
evaluation resulted in diagnoses of mixed substance abuse, 
dependence; organic mental disorder and delirium secondary to 
alcohol withdrawal and PTSD; mixed personality disorder; and 
seizure disorder.  The primary diagnoses listed on the 
relevant discharge reports included delirium, drug-induced; 
alcohol dependence, continuous; and alcoholic dementia.  
Listed comorbidities and complications included substance 
abuse; alcohol abuse; alcohol dementia; PTSD; Korsakoff's 
psychosis; amnestic confabulatory syndrome; and seizure 
disorder, probably secondary to alcohol withdrawal.

VA outpatient treatment records, dated in May 1989, show that 
the veteran was seen for treatment of problems associated 
with his legs and low back.  The records show that he had 
recently been hospitalized for treatment of confusion and 
dementia.

VA records show that the veteran failed to report for 
scheduled VA examinations in June 1989, July 1989, July 1990, 
September 1990, December 1990, and April 1991.  He provided 
various reasons for his failure to report, including the fact 
that he had been incarcerated for a period of time, and was 
required to arrange with his parole officer travel beyond 
certain geographic boundaries.

A VA Medical Record Report shows that the veteran was 
hospitalized in February and March 1991 for detoxification.  
He gave a history of drinking since age 12, and indicated 
that he had last had a drink on the day of admission.  He 
reported that he had begun using marijuana, LSD, speed, 
barbiturates, amphetamines, Mescaline, Dilaudid, and heroin 
during service, and said that he had started using cocaine in 
1971.  He indicated that his last use of cocaine had been in 
February.  He admitted to delirium tremens, blackouts, 
hallucinations, and seizures.  On mental status examination, 
he was well oriented, had good memory, and it was noted that 
there was no suicidal or homicidal ideation.  He was treated, 
but subsequently left the hospital and could not be located.  
He was discharged irregularly.  The primary diagnosis at 
discharge was alcohol and cocaine dependency, continuous.  
The listed comorbidities and complications were polysubstance 
abuse (LSD, heroin, Dilaudid, marijuana, Mescaline, hash, and 
speed); and a seizure disorder.  No mention was made of PTSD.

A VA examination report, dated in January 1992, shows that 
the veteran was hospitalized at the time of the examination.  
He complained of memory loss and moderate depression.  He 
also reported that loud noises and irresponsible people 
irritated him and made him nervous, that crowds made him 
uncomfortable, and that he had nightmares about once every 
week or two.  He indicated that he had been admitted to the 
hospital because he had been drinking too much, and said that 
he had also been using cocaine and marijuana.  He further 
indicated that he had recently separated from his wife due to 
"irreconcilable differences" and that he did not 
communicate with his children.  He described himself as a 
recluse and said that he typically spent his time reading.  
On mental status examination, it was noted that he was 
casually groomed and conversed readily and articulately.  Eye 
contact was minimal, and the predominant mood was one of 
depression.  Affect was appropriate to content, thought 
processes and associations were generally logical and tight, 
with no loosening of associations and no confusion.  Some 
memory impairment was noted, inasmuch as he could not name 
the current president or his predecessor, and knew the month 
and the year but not the day.  Hallucinations were not 
complained of, and no delusional material was noted.  His 
insight was generally adequate, as was his judgment, and he 
denied suicidal ideation.  The examining physician opined 
that the veteran was competent for VA pay purposes, and that 
he was not in need of psychiatric hospitalization.  The final 
diagnoses were PTSD, chronic; polysubstance abuse; and 
organic mental disorder, not otherwise specified.

A VA Medical Record Report shows that the veteran was 
hospitalized in January and February 1992 for detoxification.  
He reported that he had had his first drink at age 12.  He 
said that he had left his job as a laborer in 1985 due to 
problems with drinking and drugs, and that he had since been 
doing part-time odd jobs.  He indicated at the time of 
admission that he had been drinking one pint of whiskey per 
day, and four or five cans of beer at times.  He also 
indicated that he had been using marijuana occasionally, 
having last used it three weeks prior to admission, and 
reported use of cocaine eight months prior to admission.  He 
said that he had drank beer and mixed drinks during service, 
and had also used LSD, speed, amphetamines, barbiturates, 
Dilaudid, and heroin.  He reported using cocaine beginning in 
1971, and reported a history of arrest and incarceration for 
possession of controlled substances.  He admitted to 
seizures, blackout spells, tremors, trouble with decisions, 
crying spells, thoughts of suicide with one attempt, 
hallucinations, and depression, all related to his drinking 
and abuse of drugs.  On examination, he was noted to be 
oriented and alert.  He had good eye contact, and his speech 
was coherent and rational.  His memory was adequate.  He was 
pleasant and cooperative with no delusions and no suicidal or 
homicidal ideation.  It was noted that he was able to go to 
the main dining room for meals and that he participated in 
corrective therapy.  The primary diagnosis at discharge was 
alcohol dependency, continuous.  Listed comorbidities and 
complications were marijuana abuse, continuous; crack cocaine 
abuse, intermittent; seizure disorder, secondary to alcohol 
withdrawal; and PTSD.

A VA Medical Record Report shows that the veteran was once 
again hospitalized in May and June 1992.  He complained of 
poor concentration, poor memory, problems with anger 
outburst, occasional nightmares, some social withdrawal, 
difficult keeping a job due to difficulty with authority 
figures, and carrying a grudge.  It was noted that he had had 
frequent admissions for substance abuse treatment, and that 
he had also been treated for PTSD, depression, Korsakoff's 
syndrome, and alcoholic dementia.  On mental status 
examination, it was noted that he was alert, oriented, and 
cooperative.  He had good eye contact, and his affect was 
euthymic and constricted.  His thought processes were goal-
directed, without a formal thought disorder, and thought 
content was negative for delusions, illusions, 
hallucinations, and suicidal or homicidal ideation.  Memory 
was four of four at zero seconds, and two of four at two 
minutes.  No aphasic errors were noted, and rhythm repetition 
was intact.  He was verbal and friendly, but very defensive 
at the slightest negative connotations.  Psychological 
testing suggested the presence of PTSD, polysubstance abuse, 
and personality disorder not otherwise specified.  Test data 
suggested that he was experiencing mild memory difficulties, 
interpersonal problems, mood shifts, irritability, dysphoria, 
and stress relating to combat experiences.  Tests also 
revealed what was described as a moderate level of 
depression, moderate to high levels of chronic anxiety, and 
no gross impairments in the areas of orientation, attention, 
or language abilities.  The primary diagnoses at discharge 
were PTSD; mixed substance abuse, in partial remission; and 
history of seizure disorder.  At the time of discharge, it 
was noted that his problem remained chronic and severe with 
regard to PTSD and substance abuse.  He was considered 
competent for VA pay purposes, and ready to resume his pre-
hospital level of activity.

A VA examination report, dated in November 1992, shows that 
the veteran complained of trouble with his memory.  He 
reported that he had last worked in 1987, and had had to quit 
as a result of the difficulties with his memory.  He 
indicated that he had lost interest in certain activities, 
such as hunting, fishing, and basketball, and said that he 
did not socialize much and was a recluse.  He said that 
crowds bothered him, that he did not trust people, that he 
experienced periods of paranoia, that he was bothered by 
noise, and that he had nightmares every two or three days.  
He also complained of flashbacks and difficulties associated 
with war movies.  He indicated that when in a restaurant, 
though he seldom went, he would sit by a window where he 
could see things.  It was noted further that he experienced 
some survivor guilt, intrusive thoughts, and emotional 
numbing.  On mental status examination, he was well 
underactive and his face showed some appropriate change 
during the examination.  He was quite alert, his speech was 
normal, and he was quite cooperative.  He was abstract on 
proverbs.  Thought processes were normal, but his memory was 
not very good.  He was approximately oriented to time, and 
there were no hallucinations, delusions, or schizophrenic 
trends.  His insight was superficial, and his judgment was 
only fair.  It was also noted that he stayed depressed most 
of the time, that he had some anxiety, that he had considered 
suicide, but made no attempts, and did not exhibit homicidal 
ideation.  The final diagnoses were PTSD, chronic, delayed; 
and organic mental disorder, not otherwise specified.  It was 
the examiner's opinion that the veteran was severely impaired 
in social and vocational adaptability as a direct consequence 
of these diagnoses.  The veteran was found to be competent 
for VA pay purposes, and it was noted that he was not in need 
of psychiatric hospitalization at the time of the 
examination.

A VA hospital discharge summary shows that the veteran was 
hospitalized in March and April 1995.  It was noted that he 
had been hospitalized for three days at another facility for 
lethargy and poor oral intake, and for unresponsiveness to 
painful or verbal stimuli.  He was unable to give any 
history, but it was noted that he had been treated in the 
past for PTSD, depression, alcoholic dementia, hepatitis, and 
anemia.  It was noted that he was uncooperative and confused 
at times.  The primary diagnosis at discharge was pulmonary 
tuberculosis, with alcoholic dementia listed as a comorbidity 
or complication.

A VA Referral for Community Nursing Home Care, dated in April 
1995, shows that the veteran was diagnosed with multiple 
sclerosis, tuberculosis, and alcohol and drug abuse.  It was 
noted that the veteran had suffered decreased mental status 
changes, and that he required total care for activities of 
daily living.

The report of a VA social and industrial survey, dated in 
February 1996, shows that the veteran had been a total care 
patient in private convalescent facilities since his VA 
hospitalization in March and April 1995.  It was noted that 
the current facility listed diagnoses that included seizure 
disorder, delusional disorder, hepatitis, history of 
depression, multi-drug abuse, and gastric distress.  On 
examination by a VA social worker, it was noted the veteran 
was unable to convey any detailed information.  He was alert 
to name only, and talked at random without meaningful 
content.  He was incontinent of bowel and bladder, combative 
at times, physically and verbally abusive to staff, and 
usually confused in all three spheres.  He was restless, 
displayed a long- and short-term memory deficit, and was able 
to express simple needs only on occasion.  He was self-fed 
with tray preparation and supervision, non-ambulatory, and up 
in a "gerichair" with a tray in place.  He had to be 
secured to the chair at times to prevent falls.  The social 
worker indicated that it was not possible to address the 
veteran's social and industrial adjustment.  It was noted 
that his prognosis was not good, that it was not anticipated 
that his condition would improve, and that he required total 
nursing care and around-the-clock supervision of his needs.  
The social worker opined that it would serve no useful 
purpose for the veteran to attend an upcoming scheduled 
clinic appointment.

On a Social Security Administration form, entitled "Waiver 
of Your Right to Personal Appearance Before an Administrative 
Law Judge", dated in July 1997, a Dr. Blagdon reported that 
the veteran would not appear for hearing due to post 
alcoholic/multiple drug abuse, spastic quadriplegia, and 
dementia.  It was noted that the veteran was wheel chair 
bound, barely able to feed himself, and totally incontinent, 
and that he was in need of skilled nursing home care.  It was 
further noted that the veteran presented a toxic 
encephalopathic picture, and that the diagnosis of multiple 
sclerosis was questionable.

In October 1997, the Board requested an opinion from a 
medical expert as to the following questions:

	To the extent possible, based on the November 
1992 VA psychiatric examination and the other 
medical evidence, can the symptoms of [PTSD] 
demonstrated at that time be distinguished 
from those due to nonservice-connected 
disability, to include alcohol dementia, 
seizure disorder, mixed substance [abuse], 
etc.?

	If so, what level of psychiatric disability 
was due to [PTSD]?

Jeffrey L. Peters, M.D., Vice President, Behavioral Health 
Programs, VA Pittsburgh Healthcare System, and Associate 
Professor of Psychiatry at the University of Pittsburgh 
School of Medicine, responded to the Board's request in 
August 1998.  Dr. Peters noted that he had reviewed the 
veteran's claims file in its entirety.  He opined that, 
"within reasonable medical certainty, it is not possible to 
provide any useful, objective separation between the 
functional impairments caused by the veteran's PTSD in 1992 
versus the degree of functional impairment caused by the 
other known and documented clinical concerns."  He went on 
to state, however, that "the veteran's clinical history 
after 1992 makes it clear that his organic mental disorder 
was becoming more and more prominent with the passage of 
time, and hence more and more responsible for his overall 
impairment."  Thus, it was Dr. Peters' opinion that "any 
degree of disability afforded the veteran based on PTSD prior 
to 1992 [should] not be changed, and any increasing 
disability after 1992 [should] be attributed to the 
nonservice-connected concerns (alcohol dementia, etc.)."

The report of a successor payee appointment field 
examination, dated in July 1998, was subsequently added to 
the file.  It was noted that the veteran's nursing home 
records reflected current diagnoses of delusional disorder, 
anemia, depression, pulmonary tuberculosis, dementia, alcohol 
abuse, gastric distress, drug addiction, multiple sclerosis, 
and degenerative joint disease.  It was further noted that 
the veteran communicated on only a very limited basis, and it 
was the examiner's conclusion that he was not industrially 
trainable or employable due to his physical and mental 
conditions.


II.  Legal Analysis

The veteran contends that the 30 percent evaluation currently 
assigned for PTSD does not adequately reflect the severity of 
his disability.  His representative maintains that the 
evidence supports the assignment of a rating no less than 70 
percent.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim is "well grounded."  38 U.S.C.A. § 5107(a) 
(West 1991).  He has been examined, and the evidence 
necessary to an evaluation of his disorder has been obtained.  
Consequently, the Board finds that no further development is 
required in order to fulfill the duty to assist.  In this 
regard, the Board notes although the November 1995 remand 
requested that the veteran be afforded VA psychiatric 
examination, to include psychological testing, it was 
determined during the course of a social and industrial 
survey, performed by a VA social worker, that such would 
serve no useful purpose.  As noted in the February 1996 
report, the veteran was unable to communicate meaningfully 
due to his alcoholic dementia.  Shortly after, he was held to 
be incompetent for VA purposes.  While not all directives set 
forth in the remand could be completed, no further action is 
warranted at this time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. Part 4, Diagnostic Code 9411.  Amendments to 
those criteria became effective on November 7, 1996, during 
the pendency of the veteran's appeal.  See Schedule for 
Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 
(1996) (now codified at 38 C.F.R. part 4).

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The condition was evaluated primarily on 
the basis of the degree to which psychoneurotic symptoms 
impaired the veteran's ability to establish or maintain 
effective relationships with people, and the degree to which 
they impaired his industrial ability by affecting his 
reliability, flexibility, and efficiency.  If there was no 
industrial impairment, a zero percent rating was warranted.  
"Mild" social and industrial impairment warranted a 10 
percent rating; "definite" industrial impairment warranted 
a 30 percent rating; "considerable" industrial impairment 
warranted a 50 percent rating; and "severe" industrial 
impairment warranted a 70 percent rating.  If the 
symptomatology so adversely affected the attitudes of all 
contacts except the most intimate so as to result in the 
veteran's virtual isolation in the community, or if the 
symptoms were totally incapacitating and bordered on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, a 
total rating was warranted.  A total rating was also 
warranted if the veteran was demonstrably unable to obtain or 
retain employment as a result of psychoneurotic symptoms.  
Id.  See 38 C.F.R. § 4.129 (1996); Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Under the new criteria, a zero percent rating is warranted if 
PTSD has been diagnosed, but the symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  A 10 percent rating is 
warranted if the disorder is manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or if the symptoms are controlled by continuous medication.  
A 30 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted under the new criteria if 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted under 
the new criteria if the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the revised law pertaining to the 
evaluation of PTSD does not allow for retroactive application 
prior to November 7, 1996.  When the new regulations were 
promulgated, the Secretary specifically indicated that 
November 7, 1996, was to be the effective date for the 
revisions.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. at 52,695 (1996).  Consequently, 
because it is clear from the amended regulations that they 
are not be accorded retroactive effect, the law "prevents 
the application, prior to November 7, 1996, of the 
liberalizing law rule stated in Karnas."  Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for an 
increased rating (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the appellant was entitled to a 
rating in excess of 30 percent under the old criteria, an 
effective date earlier than November 7, 1996, could be 
established for the award.  If, however, the Board were to 
find that the appellant was not entitled to an increased 
rating under the old criteria, the effective date of any 
award could be no earlier than the effective date of the new 
revisions.  See 38 U.S.C.A. § 5110(g) (West 1991) ("where 
compensation . . . is . . . increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase . . . shall not be earlier than the effective date 
of the Act or administrative issue.").

As noted above, the evidentiary record reflects a significant 
decline in the veteran's mental state after the examination 
conducted in 1992.  For that reason, the focus of the Board's 
attention when rating the service-connected PTSD must rest 
primarily on records developed around that time.  Applying 
the foregoing principles to the facts of the present case, 
the Board finds that the evidence supports the assignment of 
a 70 percent evaluation for PTSD under the old criteria.  The 
August 1998 opinion offered by Dr. Peters, to the effect that 
the impairment occasioned by PTSD is no greater now than it 
was in 1992, and that it is not possible to separate the 
impairment then caused by PTSD versus other known and 
documented clinical concerns, is uncontradicted on the 
record.  The medical evidence from 1992, moreover, shows that 
the veteran's condition was at that time manifested by mild 
memory impairment, mood shifts, irritability, a moderate 
level of depression, a moderate to high level of chronic 
anxiety, dysphoria, intrusive thoughts, survivor guilt, 
minimal to good eye contact, a sometimes constricted and 
euthymic affect, insight which was superficial to good, 
judgment which was fair to good, defensiveness in response to 
negative connotations, and interpersonal problems.  The 
veteran in addition complained of poor concentration, 
nightmares, flashbacks, loss of interest in recreational 
activities, social withdrawal, difficulty with authority 
figures, paranoia, and an aversion to crowds, noise, and war 
movies, and a VA physician who examined the veteran in 
November 1992 opined that the veteran was "severely impaired 
in social and vocational adaptability as a direct consequence 
of his psychiatric diagnoses . . . ."  (emphasis added).  
Under the circumstances, the Board is persuaded that the old 
criteria for an award of a 70 percent evaluation have been 
satisfied.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam) (quoting a passage from the Federal 
Register indicating that when it is not possible to the 
separate the effects of a service-connected condition from 
non-service-connected conditions, "VA regulations at 
38 C.F.R. § 3.102 . . . clearly dictate that such signs and 
symptoms be attributed to the service-connected 
condition.").

A rating in excess of 70 percent under the old criteria is 
not warranted, however.  Although the veteran described 
himself in 1991 and 1992 as a "recluse," and reported that 
he did not like crowds, was separated from his wife, did not 
communicate with his children, did not trust people, and did 
not socialize much, the preponderance of the evidence shows 
that his symptomatology was not of such severity so as to 
adversely affect all contacts, except the most intimate, and 
result in his virtual isolation in the community.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The evidence 
from 1991 and 1992 shows that he was able to interact 
appropriately with care providers (he was generally noted to 
be verbal, pleasant, friendly, cooperative, and articulate on 
examination), to participate in corrective therapy, to dine 
in restaurants on occasion, to eat in the main dining room of 
a VA facility and, judging from his continuing abuse of 
alcohol and controlled substances at the time, to interact 
with others for purposes of obtaining drugs and alcohol.  

The preponderance of the evidence demonstrates, moreover, 
that his PTSD was not manifested by totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Id.  While it is 
clear from the record that the veteran did experience some 
cognitive and behavioral impairment in 1991 and 1992 (as 
noted above), the available reports from that period show 
that he was oriented, that his thought processes were normal 
with no loosening of associations or confusion, that his 
speech was coherent and rational, and that he was noted to be 
pleasant, verbal, and friendly on examination.  Finally, 
there is no medical evidence in the record which 
affirmatively establishes that the veteran was demonstrably 
unable to obtain or retain employment as a result of 
psychiatric symptomatology.  The VA physician who examined 
the veteran in November 1992 stated that psychiatric symptoms 
resulted in severe impairment of social and vocational 
adaptability, but neither that physician nor any other opined 
at the time that the veteran was unemployable.  Indeed, the 
veteran was found to be competent for VA pay purposes on at 
least three occasions during the 1991-92 time frame-thereby 
suggesting that he had the capacity to manage certain tasks-
and the record shows that he himself reported on at least one 
occasion in 1992 that he had been periodically engaging in 
part-time work.  For all of these reasons, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 70 percent under the old 
criteria.

Neither is a rating in excess of 70 percent warranted under 
the new criteria.  The preponderance of the evidence 
demonstrates that the veteran's PTSD, while resulting in 
severe impairment of occupational and social functioning, is 
not manifested by total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

As noted above, the medical evidence from 1991 and 1992 shows 
that the veteran was oriented, that his thought processes 
were normal with no loosening of associations or confusion, 
that his speech was coherent and rational, and that he was 
noted to be verbal and articulate on examination.  Care 
providers also noted that he was cooperative, pleasant, and 
friendly.  He did complain of hallucinations on occasion, 
which he related to drug and alcohol abuse, but no evidence 
of hallucinations or delusions was elicited on examination, 
and there is no suggestion that any hallucinations he may 
have experienced were persistent in nature.  It was noted on 
a couple of occasions that the veteran had considered suicide 
at some point, and may have actually made one attempt, but 
active suicidal or homicidal ideation was not elicited during 
examinations and treatment in 1991 and 1992.  The records do 
not suggest that the veteran was unable to perform the 
activities of daily living during that period, and memory 
impairment was noted to be only mild in degree.  
Consequently, because the uncontradicted medical opinion 
evidence of record indicates that the impairment occasioned 
by PTSD is no greater now than it was in 1992, and because 
most of the manifestations required for a higher rating are 
not shown to have been present at that time, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 70 percent under the new 
criteria.


ORDER

The veteran is entitled to a 70 percent rating, but no more, 
for PTSD under the law as it existed prior to November 7, 
1996; to this extent, the appeal is granted, subject to the 
law and regulations governing the award of monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

